Citation Nr: 0207150	
Decision Date: 07/01/02    Archive Date: 07/10/02

DOCKET NO.  97-32 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased (compensable) rating for service-
connected residuals of left ankle sprain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from November 1977 to May 
1978.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in November 1996 and 
September 1997 by the Pittsburgh, Pennsylvania, Regional 
Office (RO) of the Department of Veterans Affairs (VA), which 
denied the veteran's claim for a compensable evaluation for 
residuals of left ankle sprain.


FINDINGS OF FACT

The residuals of left ankle sprain are manifested by mild 
limitation of motion on plantar flexion and subjective 
accounts of left ankle pain.


CONCLUSION OF LAW

The criteria for a compensable evaluation for service-
connected residuals of left ankle sprain have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Code 5271 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary matters

The history of this current appeal shows that the Board 
remanded the case in December 1999 for an additional VA 
examination to address the issue of functional loss of her 
left ankle due to pain, pursuant to 38 C.F.R. §§ 4.40, 4.45 
(2001), and to obtain clinical findings sufficient to rate 
the disability in accordance with the decision of the United 
States Court of Appeals for Veterans Claims in DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Pursuant to the December 1999 
remand, the RO scheduled a VA orthopedic examination which 
was to have been conducted in January 2000.  However, the 
veteran failed to report for the examination on the scheduled 
date or provide a reason for not appearing.  A supplemental 
statement of the case was issued in March 2000.  The postal 
service returned that document to the RO as undeliverable.  
In May 2000, the veteran contacted the RO to report her new 
address and phone number.  Thereafter, another supplemental 
statement of the case was issued in May 2000.  In a 
subsequent written presentation to the Board, the veteran's 
representative, citing a phone conversation with the veteran 
in August 2000, requested that the case be remanded again to 
the RO to afford the veteran an opportunity to appear at the 
examination requested by the prior remand.  The Board 
interpreted the representative's request as an implied 
willingness of the veteran to appear for examination and, in 
January 2001, remanded the case so that one could be 
scheduled.  In the remand, the Board also advised the veteran 
that, pursuant to 38 C.F.R. § 3.655 (2001), her failure to 
cooperate by appearing for the requested VA examination was 
likely to result in an adverse determination on her appeal.  
See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  The 
Board also informed the veteran of the implementation of the 
Veterans Claims Assistance of Act (VCAA), and discussed the 
key aspects of the VCAA, including that VA is required to 
assist a claimant in developing all facts pertinent to a 
claim for VA benefits. 

In correspondence dated January 2001, the RO requested the 
veteran to provide information regarding any additional 
medical treatment she may have received for her left ankle 
since the date of her most current VA examination in July 
1997, including any medical records in her possession.  The 
RO informed the veteran that the record indicated that she 
frequently changed her residence without notifying VA and had 
failed to report for examinations which had been scheduled 
for her.  She was advised that it was her responsibility to 
keep VA notified if she moved again and to make herself 
available for an examination to be scheduled at a future 
date.  No response to the RO's request for information was 
received from the veteran.

In correspondence dated in March 2002, the RO notified the 
veteran that an examination was about to be ordered for her 
and that she would receive notice of the examination date in 
a later communication.  She was advised that it was her 
responsibility to appear for the examination or inform VA if 
she was unable to keep the appointment and wished to be 
rescheduled.

The record indicates that the veteran was scheduled for an 
examination of her left ankle in April 2002.  A letter was 
dispatched to her beforehand at her last known address to 
inform her of the appointment date.  However, it was returned 
by the postal service as undeliverable.  In April 2002, the 
RO contacted the postmaster and obtained the veteran's new 
residential address.  Later in April 2002, the RO dispatched 
a letter to the veteran at this new address informing her 
that an examination was about to be ordered and that she 
would receive notice of the examination date in a later 
communication.  A VA examination was scheduled for May 2002, 
but thereafter the letter informing her of the examination 
date was returned to the RO as undeliverable.  Thereafter, 
the case was returned to the Board in May 2002.  In 
correspondence from her representative dated in June 2002, 
the Board was informed that the representative had attempted 
to contact the veteran by telephone, but that this attempt 
was unsuccessful as the telephone operator reported that 
there was no listing for the veteran's phone number at her 
last known address.

The Board notes that VA has undertaken substantial efforts in 
good faith to contact the veteran to develop the evidence and 
schedule her for a compensation examination but has been 
frustrated in its attempts to do so at every turn because of 
her failure to cooperate with VA.  Where the veteran refuses 
or fails to submit to a VA examination in connection with an 
increased rating claim without good cause or adequate 
explanation, and has refused to cooperate with the RO in 
providing information to assist the RO in developing her 
claim (i.e., medical treatment records; lists of medical care 
providers, etc.), VA's duty to assist has been discharged, 
and rating adjudicators may rely on the available evidence of 
record (even where such evidence is old or obsolescent) to 
rate the veteran's disability.  See 38 C.F.R. § 3.655; 
Engelke v. Gober, 10 Vet. App. 396 (1997).  Therefore, the 
Board will now proceed with its adjudication of the veteran's 
claim on the merits.  

Factual Background

The veteran's service medical records show that she was 
treated for a twisting ankle injury in November 1977, for 
which she was prescribed an ankle brace.  After she separated 
from active duty in May 1978 she applied for VA compensation 
for left ankle disability.  In a January 1979 RO decision, 
she was granted service connection and a noncompensable 
rating for residuals of left ankle sprain.  The 
noncompensable evaluation for residuals of left ankle sprain 
was confirmed and continued in a December 1989 rating 
decision.

In August 1996, the veteran reopened her claim.  Pursuant to 
her claim, she was provided with a VA examination in July 
1997.  The examination report shows that she complained of 
left ankle pain and reported that she walked with a limp.  
However, during physical examination she did not display a 
limp when walking.  Range of motion study of her left ankle 
revealed that she had dorsiflexion to 20 degrees, plantar 
flexion to 40 degrees, eversion to 10 degrees and inversion 
to 20 degrees.  The diagnosis was possible degenerative 
arthritis of the ankle.  However, an X-ray study was 
performed shortly after the clinical examination which 
revealed an intact ankle mortise with no fracture or 
dislocation and no significant arthritic changes seen.  The 
radiologist's impression was radiographically normal left 
ankle.

In January 1998, the veteran appeared for an RO hearing 
before a Hearing Officer.  Her oral testimony, as it 
pertained to her left ankle, was that she treated her left 
ankle pain with nonprescription Tylenol.  She occasionally 
used a cane when she experienced a "bad day" of elevated 
left ankle symptomatology and reported that she occasionally 
had instability of her left ankle in which it would give out 
from under her and cause her to fall.  She reported that 
these incidents of instability would occur without warning 
and that her ankle would swell afterwards.  She also 
experienced difficulty walking and negotiating stairs, with 
more problems walking up stairs than down.  She stated that 
she walked with an occasional limp and that he left ankle 
symptoms were aggravated by cold weather or the weather 
conditions that existed immediately before it rained.  
According to her testimony, she occasionally used an air cast 
to support her left ankle.  She reported that she did not 
receive medical treatment for her left ankle at VA medical 
facilities and that her most recent treatment for her left 
ankle occurred approximately seven years earlier, when she 
received physical therapy at a private facility.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (2001).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2001).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(2001).

The evidence shows that the veteran's ankle is not fused or 
ankylosed.  X-ray examination in July 1997 shows that her 
ankle was radiographically normal and that there is no 
degenerative arthritis affecting this joint.  Therefore, her 
ankle disability shall be rated based on limitation of 
motion.  The applicable rating schedule contained in 38 
C.F.R. § 4.71a, Diagnostic Code 5271, provides that a 10 
percent rating is warranted for a left ankle disability 
manifested by moderate limitation of motion.  Marked 
limitation of motion warrants a 20 percent rating.  

VA examination in July 1997 shows that the veteran had only 
mild limitation of motion of her ankle.  According to Plate 
II of the rating schedule in 38 C.F.R. § 4.71a, normal ankle 
dorsiflexion is to 20 degrees and normal plantar flexion is 
to 45 degrees.  The veteran displayed dorsiflexion to 20 
degrees and plantar flexion to 40 degrees on examination in 
July 1997, indicating full dorsiflexion and only very mild 
limitation of motion on plantar flexion. 

The Board notes that a thorough evaluation of a 
musculoskeletal or orthopedic disability for rating purposes 
requires consideration of any functional loss due to pain, 
incoordination, weakness, or fatigability.  
38 C.F.R. §§ 4.40, 4.45 (2001); DeLuca v. Brown, 8 Vet. App. 
202 (1995).  Medical determinations should be made regarding 
whether the affected joints exhibit pain on use, weakened 
movement, excess fatigability, incoordination, or any other 
disabling symptom.  The examining physician should be asked 
to express an opinion on whether pain could significantly 
limit functional ability during flare-ups or when the joint 
is used repeatedly over a period of time.  These 
determinations should, if feasible, be portrayed in terms of 
the degree of additional range-of-motion loss due to pain on 
use or during flare-ups beyond that clinically demonstrated.  
However, as previously discussed, the veteran failed to 
cooperate with VA and appear for an examination to address 
the issue of functional loss despite numerous attempts by VA 
to contact her and schedule an examination for her.  
Therefore, the Board can only evaluate functional loss due 
to her left ankle disability based on the limited evidence 
of record.  In this regard, the Board finds that the 
subjective left ankle symptoms which she reported at her RO 
hearing have not been corroborated by the objective evidence 
of record.  According to her testimony, she needed to use a 
cane and a supportive ankle brace and experienced occasional 
instability of her left ankle with episodes of pain and 
swelling.  However, VA examination in July 1997 did not note 
that she needed to use supportive equipment to assist her 
when walking.  The examination also did not observe any 
instability of her left ankle joint and the concurrent X-ray 
study shows that her ankle mortise was intact and that there 
was no evidence of dislocation.  Though she reported that 
she limped when she walked, a limping gait was not observed 
during this examination.  Apart from her subjective 
complaints of left ankle pain, no pain was noted during 
range of motion testing.  

Based on the above review of the available evidence of 
record, the Board concludes that the constellation of 
symptomatology associated with the veteran's left ankle 
disability is mild at worst and does not approach the 
requisite level of impairment to warrant the assignment of a 
10 percent rating for moderate limitation of motion.  
Because the evidence in this case is not approximately 
balanced with respect to the merits of the claim, the 
benefit-of-the-doubt doctrine does not apply.  The veteran's 
claim for a compensable rating for her service-connected 
residuals of left ankle sprain must therefore be denied.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 4.3 (2001); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In the present case, the veteran has testified at her 
January 1998 hearing that she had not received any medical 
treatment for her left ankle in approximately seven years.  
She also reported that she only treated her left ankle 
symptoms with nonprescription Tylenol.  There is also no 
indication in the available evidence of record that shows 
that her left ankle disability markedly interferes with her 
ability to work.  Where there is no evidence of an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards, the Board is 
not required to discuss the possible application of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) (1995).  See Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995); Fisher v. Principi, 4 Vet. App. 53 (1993).


ORDER

The claim for an increased (compensable) evaluation for 
service-connected residuals of left ankle sprain is denied.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

